                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DMSION
                                No. 5:12-CR-301-D


UNITED STATES OF AMERICA                  )
                                          )
                v.                        )             ORDER
                                          )
JAMES TIIOMAS WEBB,                       )
                                          )
                        Defendant.        )


       On July 6, .2021, James Thomas Webb moved for reconsideration [D.E. 251]. The court

DENIES as baseless Webb's motion for reconsideration.

       SO ORDERED. This _k_ day of July 2021.




                                                  J-f1ms 2ti~R m
                                                  United States District Judge
